DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
As indicated by the amendment submitted with the request for continued examination: claims 44, 45 and 50 have been amended and new claim 58 has been added. Claims 44-45, 47-50 and 58 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45, 47-50 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "near to" in claims 44, 50 and 58 is a relative term which renders the claim indefinite.  The term "near to" is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44, 45, 47-49 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iede et al. (US 2009/0171150 A1).
Regarding claim 44, Iede discloses an endoscope (10) comprising: and a single forward water feeding channel (94/106; par. [0080]; Fig. 6), wherein are arranged on the distal end face (see inserted Figure 6 below)[[;]]: (i) wherein the first quadrant and third quadrant are at opposite sides of the center of the distal end face (see inserted Figure 6 below); (ii) wherein the second quadrant and the fourth quadrant are at and (iii) wherein the quadrants are arranged in a quadrant sequence (see inserted Figure 6 below)[[;]], wherein is located in the first quadrant[[;]] on the distal end face, and wherein is located in the second quadrant[[;]] on the distal end face, and wherein on the distal end face, and wherein and wherein single forward water feeding channel outlet (94/106; Fig. 6; par. [0080]) for the single forward water feeding channel is located 
Regarding claim 45, Iede discloses the endoscope of claim 44, wherein the quadrant sequence is selected from the group consisting of: (a) clockwise looking into the distal end face and starting the quadrant sequence from the objective camera lens see inserted Fig. 6 below); and (b) counter-clockwise looking into the distal end face and starting the quadrant sequence from the objective camera lens.
Regarding claim 47, Iede discloses the endoscope of claim 44, further comprising at least one light (102/135; par. [0085]; Fig. 6)) on an outer diameter area of 
Regarding claim 48, Iede discloses the endoscope of claim 47, further comprising at least a pair of lights (102/125 and 102/135; Fig. 6), the pair of lights arranged on opposite sides of the distal end face (Fig. 6).
Regarding claim 49, Iede discloses an endoscopy system with the endoscope of claim 44 and one or more surgical instruments (par. [0058] and par. [0056]).
Regarding claim 58, Iede discloses the endoscope of claim 44, wherein the single forward water feeding channel outlet for the single forward feeding channel (94/106) located on the distal end face near to all of the objective camera lens (104); the first (32/33) and second (34/35) surgical instrument channel outlets and the auxiliary channel outlet (108) is located at a center area of the four quadrants, wherein the center area of the four quadrants is inside a quadrangle defined by the centers of: (a) the objective camera lens (104; Fig. 6); (b) the first surgical instrument channel outlet (32/33; Fig. 6); (c) the auxiliary channel outlet (108; Fig. 6); and (d) the second surgical instrument channel outlet (34/35; Fig. 6).
Claim(s) 44, 45 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (US 2013/0172828 A1).
Regarding claim 44, Kappel discloses an endoscope (10) comprising: and a single forward water feeding channel (50; par. [0040]; Fig. 1), wherein are arranged on the distal end face (see inserted Figure 1 below)[[;]]: (i) wherein the first quadrant and third quadrant are at opposite sides of the center of the distal end face (see inserted Figure 1 below); (ii) wherein the second quadrant and the fourth quadrant are at opposite sides of the center of the distal end face (see inserted Figure 1 below); and (iii) wherein the quadrants are arranged in a quadrant sequence (see inserted Figure 1 below)[[;]], wherein is located in the first quadrant[[;]] on the distal end face, and wherein is located in the second quadrant[[;]] on the distal end face, and wherein on the distal end face, and wherein and wherein single forward water feeding channel outlet (50; Fig. 1; par. [0042]) for the single forward water feeding channel is located 
Regarding claim 45, Kappel discloses the endoscope of claim 44, wherein the quadrant sequence is selected from the group consisting of: (a) clockwise looking into the distal end face and starting the quadrant sequence from the objective camera lens see inserted Fig. 1 below); and (b) counter-clockwise looking into the distal end face and starting the quadrant sequence from the objective camera lens
Regarding claim 49, Kappel discloses an endoscopy system with the endoscope of claim 44 and one or more surgical instruments (65; Fig. 1).




Inserted Figure 6 of Iede et al. (US 2009/0171150 A1)

    PNG
    media_image1.png
    372
    428
    media_image1.png
    Greyscale

 
Inserted Figure 1 of Kappel et al. (US 2013/0172828 A1)
[AltContent: connector]
    PNG
    media_image2.png
    509
    610
    media_image2.png
    Greyscale



Allowable Subject Matter
Claim 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795